By the terms of the contract, the liability assumed by the association was terminated when Dunn was suspended from his lodge. It does not appear that it was the duty of the association to keep informed of the suspension of members from their respective lodges, or that their ignorance of Dunn's suspension was due to any fault on their part. Hence their receipt of the assessments from him, who had full knowledge of the fact of his suspension, does not estop them to insist upon the terms of the contract. There is no ground on which the action can be maintained. When the association deposits $28 with the clerk of court for Dunn's administrator, there will be
Judgment for the defendants.
All concurred.